Citation Nr: 0016357	
Decision Date: 06/20/00    Archive Date: 06/28/00

DOCKET NO.  91-46 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
nervous disorder, to include post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Alvin D. Wax, Attorney at law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service of approximately 2 
years during the period from June 1967 to November 1970; the 
remainder was time lost when the veteran was in a non-pay 
status.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1990 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which, in pertinent part, found that 
the veteran had not submitted evidence sufficient to reopen a 
previously denied claim of entitlement to service connection 
for a nervous disorder.

In February 1994 the Board issued a decision which upheld the 
RO's February 1990 determination.  The veteran appealed to 
the United States Court of Appeals for Veterans Claims 
(Court).  In January 1995, the Court vacated the Board's 
decision relating to this issue and the additional issue of 
entitlement to a permanent and total disability rating for 
pension purposes and remanded the case to the Board pursuant 
to a joint motion for remand.  In March 1995 the Board 
remanded the case to the RO for additional development.  

While in remand status the RO by a rating decision dated in 
May 1999, granted the veteran entitlement to nonservice-
connected pension benefits.  A supplemental statement of the 
case that same month reopened the veteran's claim for 
entitlement to service connection for a nervous disorder to 
include PTSD and then proceeded to deny service connection 
for this disability after a de novo review of all the 
evidence of record.  The case was then returned to the Board 
for further appellate consideration.  

The Court has consistently held that in cases such as this, 
the Board has a legal duty to consider the issue of whether 
new and material evidence has been submitted to reopen a 
claim regardless of the RO's action.  Barnett v. Brown, 8 
Vet. App. 1 (1995); affirm'd 83 F.3d 1380 (Fed Cir. 1996); 
and see VAOPGCPREC 5-92.  The Court has further held that any 
finding entered when new and material evidence has not been 
submitted "is a legal nullity" Butler v. Brown, 9 Vet. App. 
167, 171 (1996).  The Board has, accordingly, based on the 
review of the evidentiary record in this matter and as 
explained below, framed the issue on appeal as shown on the 
title page.  


FINDINGS OF FACT

1.  Service connection for a nervous disorder was denied by 
unappealed rating decision of the RO in December 1977.

2.  Evidence received subsequent to the December 1977 rating 
decision while to some extent new is not of such significance 
that it must be considered in connection with all the 
evidence to fairly decide the merits of the claim.  


CONCLUSION OF LAW

Evidence received subsequent to the December 1977 unappealed 
rating action which denied service connection for a nervous 
disorder is not new and material and the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record in this case with regard to the veteran's 
application seeking to reopen his claim for service 
connection for a nervous disorder to include PTSD is fairly 
clear.  In December 1977, the RO denied service connection 
for a nervous disorder, on the basis that the veteran's 
service medical records were entirely negative for any 
complaint, treatment or diagnosis of any nervous condition.  
He was notified of the denial of service connection for a 
nervous condition in December 1977 and he did not appeal.  

The Board observes that the issue initially presented for the 
RO's resolution in this case was whether new and material 
evidence had been submitted to reopen the veteran's claim for 
entitlement to service connection for a nervous disorder to 
include PTSD.  The prior unappealed rating decision of 
December 1977 addressing the issue is final and may not be 
reopened in the absence of new and material evidence.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.104(a), 3.156(a).

The record reveals that with respect to this threshold issue 
the RO in a May 1999 supplemental statement of the case 
apparently considered the veteran's claim for a nervous 
disorder to include PTSD reopened and then denied the claim 
on the grounds that the recently submitted evidence 
consisting primarily of VA and private clinical data compiled 
subsequent to the December 1977 rating action, to include a 
February 1990 VA mental disorders examination, when 
considered with all the evidence both old and new, failed to 
provide a basis upon which to grant service connection for a 
psychiatric disability.  As noted above, the Court has 
essentially held that in a case such as this, the Board has a 
legal duty to consider the issue of whether new and material 
evidence has been submitted regardless of the RO's action.  
See Barnett v. Brown, 83 F.3d. 1380, 1383 (Fed Cir. 1996), 
aff'g 8 Vet. App. 1 (1995).  Once the Board finds that no 
such evidence has been offered, that is where the analysis 
must end and what the RO may have determined in this regard 
is irrelevant.  Barnett, 83 F.3d. at 1383.  Further analysis, 
beyond the evaluation of whether the evidence submitted in 
the effort to reopen is new and material, is neither required 
nor permitted.  Id. at 1384.  Any finding entered where new 
and material evidence has not been submitted "is a legal 
nullity".  Butler v. Brown, 9 Vet. App. 167, 171 (1996) 
(applying an identical analysis to claims previously and 
finally denied, whether by the Board or the RO).  

In considering whether a claim may be reopened a two-step 
analysis must be performed.  First, the Board must determine 
whether the evidence is both new and material.  If and only 
if the Board determines that the claimant has produced new 
and material evidence is the claim deemed to have been 
reopened and the case must then be evaluated on the basis of 
all the evidence, both new and material.  Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

The first step in the two-step analysis involves two 
questions:  (1) Is the newly presented evidence "new", that 
is not previously submitted to agency decision makers and not 
cumulative or redundant; and (2) is the newly presented 
evidence "material", that is, does it bear directly and 
substantially upon the specific matter under consideration 
and is it so significant that it must be considered in order 
to fairly decide the merits of the claim.

The Board will first review the evidence that was before the 
RO in December 1977 when the claim was last considered on the 
merits for purposes of clarity.  This evidence consisted 
entirely of the veteran's service medical records which 
revealed no complaints, treatments or findings of a 
psychiatric disorder and a statement from the veteran 
asserting that he, a nonqualified swimmer, experienced 
nervousness in service stemming from swimming instructions 
during his basic training.  A clinical evaluation of the 
veteran on his October 1970 medical examination for service 
separation found no psychiatric abnormality and although the 
veteran reported a positive history of depression or 
excessive worry on a contemporaneous report of medical 
history, a reviewing service physician evaluating the 
veteran's responses found it to be of no clinical 
significance.  

Evidence produced since the December 1977 rating decision 
consists of VA and private clinical records reflecting 
evaluation and/or treatment provided to the veteran between 
November 1976 and November 1989 as well as reports of VA 
hospitalizations since August 1981 and reports of VA 
psychiatric examinations in January 1991 and February 1999.  
The VA records disclose that the veteran was seen in a VA 
mental health clinic in late 1976 and 1977 for psychiatric 
problems to include hallucinations and was diagnosed in 
August 1977 as suffering from paranoid schizophrenia.  A VA 
mental health clinic note in November 1977 recorded the 
veteran's statement that he had been hospitalized and treated 
for "nerves" twice in service, once while in basic training 
and again following such training.  On VA hospitalization in 
August 1981 the veteran was diagnostically assessed as having 
an antisocial personality disorder.  Later periods of VA 
hospitalization between September 1989 and December 1989, for 
complaints of depression and thereafter entry into an alcohol 
treatment program, led to Axis I diagnoses at discharge of 
cyclothymic disorder, alcohol dependence, history of mixed 
substance abuse and bipolar disorder.  

A report of a November 1986 psychological evaluation 
administered by a private physician for Social Security 
Administration purposes noted that the veteran presented 
signs of serious emotional problems with a propensity towards 
mood vacillations without appearing to manifest signs of a 
thought disorder per se.  Bipolar disorder and mixed or 
unspecified substance abuse was the Axis I diagnosis.

On a VA psychiatric examination in January 1991 the veteran 
reported he started to have mood swings in service and that a 
psychiatrist evaluated him.  He described further problems in 
service to include a conviction for weaponless burglary for 
which he spent a year in an "honor camp".  He stated he 
received a general discharge.  Following mental status 
examination, bipolar disorder, alcohol dependence and 
marijuana abuse were diagnosed.  

At a personal hearing on appeal in February 1991 the veteran 
testified that he had no problems with his mental state prior 
to service but that in service he experienced a series of 
incidents of a disciplinary nature that caused him to react 
emotionally and, on one occasion, seek psychiatric treatment.  
The veteran described other events in service, which 
essentially troubled him, including his difficulty learning 
to swim in basic training as well as episodes of racial 
discrimination and actual confrontation.  The veteran said he 
first started receiving psychiatric treatment following 
service in 1971 while in prison (the California Mens Colony) 
and that he had been taken Lithium.  

In December 1991 the veteran was hospitalized at a VA medical 
center for complaints that he was feeling depressed.  Bipolar 
disorder and cocaine and alcohol abuse was diagnosed.  

Service administrative data received in May 1992 show that 
the veteran, beginning in February 1969, committed a series 
of offenses for which he received punishment to include 
unauthorized absences, disrespect to and violation of an 
order from a senior officer, possession of dangerous drugs 
and robbery.  In April 1970 he was found guilty of Robbery 
and Driving under the influence of drugs and sentenced to 
five years probation provided he spent the first year in the 
San Diego county jail, honor camp.  He was discharged from 
service in absentia with a general discharge in November 
1970.  

On a VA mental disorder examination in February 1999, a VA 
psychologist noted that he had reviewed the veteran's claims 
file and that the veteran's psychiatric history was 
significant for a past diagnosis of bipolar disorder.  He 
observed that the veteran was a vague historian and that he 
presented information in a fragmented way.  The veteran 
talked about dreams relating to his experiences in Vietnam 
and talked about "hearing voices".  However he could not show 
the expected emotional reactions when talking about these 
sorts of symptoms.  He reported that in Vietnam he "saw a guy 
walking into a propeller once, stating it wasn't a pretty 
sight" but his affect did not appear to reflect significant 
underlying distress about this past experience.  Following 
psychological testing, it was concluded that the veteran 
demonstrated no evidence of cognitive impairment but 
demonstrated evidence of reported depression.  It was 
additionally noted that symptoms sufficient to warrant a 
diagnosis of PTSD syndrome were not present at the time he 
was seen.  

On psychiatric examination, the examiner reviewed the claims 
file.  The veteran described events in service, which he 
believe significant including being struck by a drill 
instructor in basic training.  He reported being stationed on 
an aircraft carrier in the South China Sea and witnessing a 
few traumatic events.  He described a riot of a racial nature 
in which people were injured although not he but did not 
explain any other traumatic experience while overseas.  
Following mental status examination, substance induced mood 
disorder, history of polysubstance abuse, alcohol dependence 
in remission, cannabis abuse, history of diagnosed bipolar 
disorder, history of diagnosed schizophrenia, history of 
diagnosed cyclothymia were the Axis I diagnoses.  Antisocial 
personality disorder was diagnosed on Axis II.  The veteran's 
psychiatric examiner concluded after noting the veteran's 
history of psychiatric diagnoses that the veteran has been in 
diagnostic limbo but that it is apparent nonetheless that he 
is very dysfunctional and his prognosis for gainful 
employment is very poor.  Furthermore he added that he could 
not elicit and found no symptoms of PTSD.  

In July 1999, the RO sought records of treatment provided to 
the veteran between 1971 and 1973 during his imprisonment at 
the San Diego county jail and by the San Luis Obispo 
Corrections Department.  In a letter dated in August 1999, an 
employee in the medical records unit of the San Diego county 
sheriff's department reported that medical records are 
normally destroyed after seven years and that they no longer 
have records pertaining to the veteran.  

The Board has reviewed the evidence submitted since the 
December 1977 rating decision and has determined that this 
evidence is new as it demonstrates that the veteran has 
existing psychiatric disabilities, which have troubled him 
since late 1976.  However, the Board concludes that this 
evidence is not "material".  The clinical evidence received 
since the RO's December 1977 rating action merely confirms 
the existence of the veteran's psychiatric problems and their 
onset in the mid 1970's, several years after service.  These 
records do not contain a medical showing or opinion that the 
veteran's psychiatric disability had its onset in service or 
is related to any event therein.  Consequently, there exists 
no reasonable possibility that the new evidence, when viewed 
in the context of all the evidence, is so significant that it 
must be considered to fairly decide the merits of the 
veteran's claim.  The Court has held that additional evidence 
which consists of records of treatment many years after 
service that do not indicate in any way that the conditions 
are service connected are not new and material.  Cox v. 
Brown, 5 Vet. App. 95 (1995).  

As to the veteran's claim for service connection for PTSD, it 
is noted that a confirmed diagnosis of the psychiatric 
disability that is shown to be due to service would be 
considered to be new and material evidence upon which the 
veteran's claim could be reopened.  However, no confirmed 
diagnosis has been shown in the evidence of record and 
service connection may not be established in its absence.  
See 38 C.F.R. § 3.304(f) (1999).  Under these circumstances, 
new and material evidence has not been submitted.

Further, the veteran's testimony essentially reiterates 
previously considered contentions with respect to the claimed 
disability and, as such, is not considered to be new, such as 
is required to reopen a finally denied claim.  To the extent 
that hearing testimony reiterates or restates contentions 
already on file, it is cumulative and does not constitute new 
and material evidence.  See Reid v. Derwinski, 2 Vet. App. 
312 (1992).

Service administrative data merely showing that the veteran 
experienced disciplinary problems in service is clearly not 
material for establishing that a psychiatric disorder 
manifested many years after service is attributable to such 
service.  

As there is no additional evidence, which is both new and 
material, the claim for service connection for a nervous 
disorder to include PTSD is not reopened.

The veteran has not been prejudiced by the Board's actions in 
this case, since the RO, in considering the claim on the 
merits, actually accorded the veteran greater consideration 
of the claim than was warranted by the circumstances.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

New and material evidence not having been received to reopen 
a claim for service connection for a nervous disorder, to 
include PTSD, the appeal is denied.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals




 

